 

Exhibit 10.1

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made as of the
4th day of November, 2010, to be effective November 4, 2010, by and between
James Mead (“Executive”) and SL Green Realty Corp., a Maryland corporation with
its principal place of business at 420 Lexington Avenue, New York, New York
10170 (the “Employer”).

 

1.             Term.  The term of this Agreement shall commence on November 4,
2010 and, unless earlier terminated as provided in Section 6 below, shall
terminate on December 31, 2013 (the “Current Term”); provided, however, that
Sections 4 and 8 (and any enforcement or other procedural provisions hereof
affecting Sections 4 and 8) hereof shall survive the termination of this
Agreement as provided therein.  The Current Term shall automatically be extended
for successive six-month periods (each, a “Renewal Term”), unless either party
gives the other party at least three months’ written notice of non-renewal.  In
addition, in the event that Executive has given notice of non-renewal of the
term of this Agreement, the Employer, at its sole option and discretion, may
nevertheless extend the Current Term or a Renewal Term by ninety (90) days (the
“Extension Period”), upon written notice to Executive at least one hundred and
twenty (120) days before the end of the Current Term or such Renewal Term, as
applicable.  The period of Executive’s employment hereunder consisting of the
Current Term, all Renewal Terms, if any, and the Extension Period, if any, is
herein referred to as the “Employment Period.”

 

2.             Employment and Duties.

 

(a)           Duties.  During the Employment Period, Executive shall be employed
in the business of the Employer and its affiliates.  Executive shall serve the
Employer as a non-officer employee until December 1, 2010, and thereafter shall
serve the Employer as a senior corporate executive and shall have the title of
Executive Vice President and Chief Financial Officer of the Employer.  Executive
will report to the Chief Executive Officer of the Employer, or, at the direction
of the Chief Executive Officer, to the President.  Executive’s duties and
authority shall be those as would normally attach to Executive’s position as
Executive Vice President and Chief Financial Officer, including such duties and
responsibilities as are customary among persons employed in similar capacities
for similar companies, and as set forth in the By-laws of the Employer and as
otherwise established from time to time by the Board of Directors of the
Employer (the “Board”) and the Chief Executive Officer of the Employer, but in
all events such duties shall be commensurate with his position as Executive Vice
President and Chief Financial Officer of the Employer.

 

(b)           Best Efforts.  Executive agrees to his employment as described in
this Section 2 and agrees to devote substantially all of his business time and
efforts to the performance of his duties under this Agreement, except as
otherwise approved by the Board; provided, however, that nothing herein shall be
interpreted to preclude Executive, so long as there is no material interference
with his duties hereunder, from (i) participating as an officer or director of,
or advisor to, any charitable or other tax-exempt organizations or otherwise
engaging in charitable, fraternal or trade group activities; (ii) investing and
managing his assets as an investor in other entities or business ventures;
provided that he performs no management or similar role (or, in the case of
investments other than those in entities or business ventures engaged in the
Business (as defined in Section 8), he performs a management role comparable to
the role that a significant limited partner would have, but performs no
day-to-day management or similar role) with respect to such entities or ventures
and such investment does not violate Section 8 hereof; and provided,

 

--------------------------------------------------------------------------------


 

further, that, in any case in which another party involved in the investment has
a material business relationship with the Employer, Executive shall give prior
written notice thereof to the Board; or (iii) serving as a member of the board
of directors of a for-profit corporation with the approval of the Chief
Executive Officer of the Employer.

 

(c)           Travel.  In performing his duties hereunder, Executive shall be
available for all reasonable travel as the needs of the Employer’s business may
require.  Executive shall be based in New York City or Westchester County, or
within 50 miles of Manhattan but not in New Jersey or Long Island.

 

3.             Compensation and Benefits.  In consideration of Executive’s
services hereunder, the Employer shall compensate Executive as provided in this
Agreement.

 

(a)           Base Salary.  The Employer shall pay Executive an aggregate
minimum annual salary at the rate of $500,000 per annum through the end of the
Employment Period (“Base Salary”).  Base Salary shall be payable bi-weekly in
accordance with the Employer’s normal business practices.  Base Salary shall be
reviewed by the Board or Compensation Committee of the Board at least annually.

 

(b)           Sign-on Bonus.  For services to be rendered during the Current
Term, Executive shall receive a bonus of $300,000 (the “Sign-on Bonus”), payable
in cash on December 31, 2010; provided Executive remains employed by the
Employer on such date.  In the event that Executive’s employment is terminated
for any reason before the date on which Executive relocates his family to the
New York City metropolitan area, Executive agrees to repay to the Employer an
amount equal to 60% of the Sign-on Bonus multiplied by a fraction, the numerator
of which is the number of days from the date on which Executive’s employment
terminates to and including July 31, 2011 and the denominator of which is 270. 
This repayment shall be made no later than 30 days following the effective date
of such termination.

 

(c)           Incentive Compensation/Bonuses.  In addition to Base Salary, with
respect to fiscal year 2011 and thereafter during the Employment Period,
Executive shall be eligible for and shall receive, upon approval of the Board or
Compensation Committee of the Board, such discretionary annual bonuses as the
Employer, in its sole discretion, may deem appropriate to reward Executive for
job performance; provided, however, that the annual bonus awarded to Executive
for 2011 shall be at least $500,000.  In addition, Executive shall be eligible
to participate in any other bonus or incentive compensation plans in effect with
respect to senior executive officers of the Employer, as the Board or
Compensation Committee of the Board, in its sole discretion, may deem
appropriate to reward Executive for job performance.

 

(d)           Outperformance Plan Award.  Upon signing this Agreement, Employer
shall cause SL Green Operating Partnership, L.P. to grant Executive an award
pursuant to the SL Green Realty Corp. 2010 Notional Unit Long-Term Compensation
Plan (the “2010 Outperformance Plan”) of 4,483.95 Notional Units with a
Participation Percentage equal to 1.33%.  It is expressly understood that, with
respect to the awards made to Executive pursuant to the 2010 Outperformance
Plan, the provisions of the 2010 Outperformance Plan, as amended from time to
time, and not the provisions of this Agreement shall govern in accordance with
their terms, except: (i) to the extent the provisions of this Agreement are
specifically referred to or incorporated into the 2010 Outperformance Plan and
(ii) as specifically provided otherwise in this Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)           Stock Options.  As determined by the Board or Compensation
Committee of the Board, in its sole discretion, Executive shall be eligible to
participate in the Employer’s then current Stock Option and Incentive Plan,
which authorizes the grant of stock options and stock awards of the Employer’s
common stock (“Common Stock”) and other equity-based awards or any successor
thereto (any such plan being referred to herein as the “Plan”).

 

(f)            Other Equity Awards.  As of the dates specified on Exhibit A
hereto, the Employer will grant 15,000 shares of restricted stock with
time-based vesting and 7,500 restricted stock units with performance-based
vesting to Executive, in accordance with definitive documentation which is
consistent with the terms summarized on Exhibit A hereto and which is otherwise
consistent with the Employer’s general practices for documentation contemplated
by the Plan.

 

(g)           Extension Period Compensation.  During the Extension Period, if
any, in lieu of the compensation set forth in Sections 3(a)-(e) above for such
period, the Employer shall pay Executive a salary (“Extension Period Salary”)
during such period in cash, at a per annum rate equal to the sum of the
following: (i) Executive’s Base Salary during the prior fiscal year; (ii) any
annual cash bonus earned by Executive for the prior fiscal year; and (iii) the
value of that portion of Executive’s full value equity awards granted on or
after the date hereof which vested during the prior fiscal year.  For the
avoidance of doubt, the term “full value equity awards” does not include stock
options or grants under the 2010 Outperformance Plan or any future
outperformance plan.  The value of the full value equity awards in the foregoing
clause (iii) shall be equal to the Fair Market Value of such securities as of
the vesting date.  For purposes of the foregoing, “Fair Market Value” of a
security on a particular date means (i) if the securities are then listed on a
national securities exchange, the closing sales price of such security on the
principal national securities exchange on which such securities are listed on
such date (or, if such date is not a trading day, on the last trading day
preceding such date ), (ii) if the securities are not then listed on a national
securities exchange but are then traded on an over-the-counter market, the
average of the closing bid and asked prices for such securities in such
over-the-counter market for such date (or, if there were no sales on such date
in such market, on the last preceding date on which there was a sale of such
Shares in such market, as determined by the Compensation Committee of the
Board), or (iii) if the securities are not then listed on a national securities
exchange or traded on an over-the-counter market, such value as the Compensation
Committee of the Board in its discretion may in good faith determine; provided
that, where the securities are so listed or traded, the Compensation Committee
of the Board may make such discretionary determinations where the Shares have
not been traded for 10 trading days.  Extension Period Salary shall be payable
bi-weekly in accordance with the Employer’s normal business practices, except
that if the annual cash bonus for Executive for the prior fiscal year has not
yet been determined as of any bi-weekly payment date, the portion of the
Extension Period Salary for such bi-weekly period that is based on such annual
cash bonus shall be paid promptly after the amount of such bonus is determined.

 

(h)           Expenses.  Executive shall be reimbursed for all reasonable
business related expenses incurred by Executive at the request of or on behalf
of the Employer, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Employer.  Any
expenses incurred during the Employment Period but not reimbursed by the
Employer by the end of the Employment Period, shall remain the obligation of the
Employer to so reimburse Executive.

 

(i)            Health and Welfare Benefit Plans.  During the Employment Period,
Executive and Executive’s immediate family shall be entitled to participate in
such health and welfare

 

3

--------------------------------------------------------------------------------


 

benefit plans as the Employer shall maintain from time to time for the benefit
of senior executive officers of the Employer and their families, on the terms
and subject to the conditions set forth in such plan.  Nothing in this
Section shall limit the Employer’s right to change or modify or terminate any
benefit plan or program as it sees fit from time to time in the normal course of
business so long as it does so for all senior executives of the Employer.

 

(j)            Vacations.  Executive shall be entitled to paid vacations in
accordance with the then regular procedures of the Employer governing senior
executive officers.

 

(k)           Other Benefits.  During the Employment Period, the Employer shall
provide to Executive such other benefits, as generally made available to other
senior executives of the Employer; provided that it is acknowledged that the
Employer’s Chief Executive Officer and Chairman may be provided with additional
benefits not made available to Executive.

 

(l)            Timing of Expense Reimbursement.  All in-kind benefits provided
and expenses eligible for reimbursement under this Agreement must be provided by
the Employer or incurred by Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year. 
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

4.             Indemnification and Liability Insurance.  The Employer agrees to
indemnify Executive to the extent permitted by applicable law, as the same
exists and may hereafter be amended, from and against any and all losses,
damages, claims, liabilities and expenses asserted against, or incurred or
suffered by, Executive (including the costs and expenses of legal counsel
retained by the Employer to defend Executive and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any action, suit or proceeding, whether
civil, criminal administrative or investigative in which Executive is made a
party or threatened to be made a party, either with regard to his entering into
this Agreement with the Employer or in his capacity as an officer or director,
or former officer or director, of the Employer or any affiliate thereof for
which he may serve in such capacity.  The Employer also agrees to secure and
maintain officers and directors liability insurance providing coverage for
Executive. The provisions of this Section 4 shall remain in effect after this
Agreement is terminated irrespective of the reasons for termination.

 

5.             Employer’s Policies.  Executive agrees to observe and comply with
the reasonable rules and regulations of the Employer as adopted by the Board and
the Chief Executive Officer from time to time regarding the performance of his
duties and communicated to Executive, and to carry out and perform orders,
directions and policies communicated to him from time to time by the Board and
the Chief Executive Officer, so long as same are otherwise consistent with this
Agreement.

 

6.             Termination.  Executive’s employment hereunder may be terminated
under the following circumstances:

 

(a)           Termination by the Employer.

 

(i)            Death.  Executive’s employment hereunder shall terminate upon his
death.

 

4

--------------------------------------------------------------------------------


 

(ii)           Disability.  If, as a result of Executive’s incapacity due to
physical or mental illness or disability, Executive shall have been incapable of
performing his duties hereunder even with a reasonable accommodation on a
full-time basis for the entire period of four consecutive months or any one
hundred and twenty (120) days in a one hundred and eighty day (180-day) period,
and within thirty (30) days after written Notice of Termination (as defined in
Section 6(d)) is given he shall not have returned to the performance of his
duties hereunder on a full-time basis, the Employer may terminate Executive’s
employment hereunder.

 

(iii)          Cause.  The Employer may terminate Executive’s employment
hereunder for Cause.  For purposes of this Agreement, “Cause” shall mean
Executive’s:  (A) engaging in conduct which is a felony; (B) material breach of
any of his obligations under Sections 8(a) through 8(e) of this Agreement;
(C) willful misconduct of a material nature or gross negligence with regard to
the Employer or any of its affiliates; (D) material fraud with regard to the
Employer or any of its affiliates; (E) willful or material violation of any
reasonable written rule, regulation or policy of the Employer applicable to
senior executives unless such a violation is cured within thirty (30) days after
written notice of such violation by the Board or the Chief Executive Officer; or
(F) failure to competently perform his duties which failure is not cured within
thirty (30) days after receiving notice from the Employer specifically
identifying the manner in which Executive has failed to perform (it being
understood that, for this purpose, the manner and level of Executive’s
performance shall not be determined based on the financial performance
(including without limitation the performance of the stock) of the Employer). 
For clarity, conduct shall not be considered “willful” with respect to any
action taken or not taken based on the advice of the Company’s inside or outside
legal counsel.

 

(iv)          Without Cause.  Executive’s employment hereunder may be terminated
by the Employer at any time with or without Cause (as defined in
Section 6(a)(iii) above), by the Chief Executive Officer of the Employer or a
majority vote of all of the members of the Board upon written notice to
Executive, subject only to the severance and other payment provisions
specifically set forth in Section 7.

 

(b)           Termination by Executive.

 

(i)            Disability.  Executive may terminate his employment hereunder for
Disability within the meaning of Section 6(a)(ii) above.

 

(ii)           With Good Reason.  Executive’s employment hereunder may be
terminated by Executive with Good Reason by written notice to the Board
providing at least ten (10) days notice prior to such termination.  For purposes
of this Agreement, termination with “Good Reason” shall mean the occurrence of
one of the following events within sixty (60) days prior to such termination:

 

(A)          a material change in duties, responsibilities, status or positions
with the Employer that does not represent a promotion from or maintaining of
Executive’s duties, responsibilities, status or positions, except in connection
with the termination of Executive’s employment for Cause, disability, retirement
or death;

 

(B)           a failure by the Employer to pay compensation when due in

 

5

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 3, which failure has not been cured
within twenty (20) business days after the notice of the failure (specifying the
same) has been given by Executive to the Employer;

 

(C)           a material breach by the Employer of any provision of this
Agreement, which breach has not been cured within thirty (30) days after notice
of noncompliance (specifying the nature of the noncompliance) has been given by
Executive to the Employer;

 

(D)          the Employer’s requiring Executive to be based in an office not
meeting the requirements of the last sentence of Section 2(c);

 

(E)           a reduction by the Employer in Executive’s Base Salary to less
than the minimum Base Salary set forth in Section 3(a);

 

(F)           the failure by the Employer to continue in effect an equity award
program or other substantially similar program under which Executive is eligible
to receive awards;

 

(G)           a material reduction in Executive’s benefits under any benefit
plan (other than an equity award program) compared to those currently received
(other than in connection with and proportionate to the reduction of the
benefits received by all or most senior executives or undertaken in order to
maintain such plan in compliance with any federal, state or local law or
regulation governing benefits plans, including, but not limited to, the Employee
Retirement Income Security Act of 1974, which shall not constitute Good Reason
for the purposes of this Agreement); or

 

(H)          the failure by the Employer to obtain from any successor to the
Employer an agreement to be bound by this Agreement pursuant to Section 15
hereof, which has not been cured within thirty (30) days after the notice of the
failure (specifying the same) has been given by Executive to the Employer.

 

(iii)          Without Good Reason.  Executive shall have the right to terminate
his employment hereunder without Good Reason, subject to the terms and
conditions of this Agreement.

 

(c)           Definitions.  The following terms shall be defined as set forth
below.

 

(i)            A “Change-in-Control” shall be deemed to have occurred if:

 

(A)          any Person, together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Securities Exchange Act of 1934
(the “Exchange Act”)) of such Person, shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Employer representing 25% or more of either
(1) the combined voting power of the Employer’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) or
(2) the then outstanding shares of all classes of stock of the Employer (in
either such case other than as a result of the acquisition of securities
directly from the Employer); or

 

6

--------------------------------------------------------------------------------


 

(B)           the members of the Board at the beginning of any consecutive
24-calendar-month period commencing on or after the date hereof (the “Incumbent
Directors”) cease for any reason other than due to death to constitute at least
a majority of the members of the Board; provided that any director whose
election, or nomination for election by the Employer’s stockholders, was
approved by a vote of at least a majority of the Incumbent Directors, shall be
deemed to be an Incumbent Director; or

 

(C)           there is consummated (1) any consolidation or merger of the
Employer or any subsidiary that would result in the Voting Securities of the
Employer outstanding immediately prior to such merger or consolidation
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) less than 50% of the total voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation or ceasing to have the power to elect at least a
majority of the board of directors or other governing body of such surviving
entity or (2) any sale, lease, exchange or other transfer (in one transaction or
a series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Employer, if the shareholders
of the Employer and unitholders of SL Green Operating Partnership, L.P. taken as
a whole and considered as one class immediately before such transaction own,
immediately after consummation of such transaction, equity securities and
partnership units possessing less than 50 percent of the surviving or acquiring
company and partnership taken as a whole; or

 

(D)          the stockholders of the Employer shall approve any plan or proposal
for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 

(ii)           “Person” shall have the meaning used in Sections 13(d) and
14(d) of the Exchange Act; provided however, that the term “Person” shall not
include (A) Executive or (B) the Employer, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan of the Employer or any of its subsidiaries.  In addition,
no Change-in-Control shall be deemed to have occurred under clause (i)(A) above
by virtue of a “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becoming a beneficial owner as described in such clause, if any
individual or entity described in clause (A) or (B) of the foregoing sentence is
a member of such group.

 

7

--------------------------------------------------------------------------------


 

(d)           Notice of Termination.  Any termination of Executive’s employment
by the Employer or by Executive (other than on account of death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 of this Agreement.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, as applicable, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.  Executive’s employment shall terminate as of the effective date set
forth in the Notice of Termination (the “Termination Date”), which date shall
not be more than thirty (30) days after the date of the Notice of Termination. 
For avoidance of doubt, a notice of non-renewal pursuant to Section 1 shall not
be considered a Notice of Termination.

 

7.             Compensation Upon Termination; Change-in-Control.

 

(a)           Termination By Employer Without Cause or By Executive With Good
Reason.  If, during the Employment Period (i) Executive is terminated by the
Employer without Cause pursuant to Section 6(a)(iv) above, or (ii) Executive
shall terminate his employment hereunder with Good Reason pursuant to
Section (6)(b)(ii) above, then the Employment Period shall terminate as of the
Termination Date, Executive shall be entitled to receive his earned and accrued
but unpaid Base Salary on the Termination Date, and Executive shall also be
entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject, in the
case of the following items, to (1) Executive’s execution of a mutual release
agreement with the Employer in form and substance reasonably satisfactory to
Executive and the Employer, whereby, in general, each party releases the other
from all claims such party may have against the other party (other than
(A) claims against the Employer relating to the Employer’s obligations under
this Agreement, including without limitation, Executive’s rights to
indemnification and D&O insurance coverage and to vested benefits under any
employee benefit plan of the Employer or any affiliate of the Employer in which
Executive participates, and certain other specified agreements arising in
connection with or after Executive’s termination, including, without limitation,
Employer’s obligations hereunder to provide severance payments and benefits and
accelerated vesting of equity awards and (B) claims against Executive relating
to or arising out of any act of fraud, intentional misappropriation of funds,
embezzlement or any other action with regard to the Employer or any of its
affiliated companies that constitutes a felony under any federal or state
statute committed or perpetrated by Executive during the course of Executive’s
employment with the Employer or its affiliates, in any event, that would have a
material adverse effect on the Employer, or any other claims that may not be
released by the Employer under applicable law) (the “Release Agreement”), which
the Employer shall execute within five (5) business days after such execution by
Executive, and (2) the effectiveness and irrevocability of the Release Agreement
with respect to Executive within thirty (30) days after the Termination Date
(with the 30th day after the Termination Date being referred to herein as the
“Release Effectiveness Date”):

 

(i)            Promptly following the Release Effectiveness Date, but no later
than the regular payroll payment date for the period in which the Release
Effectiveness Date occurs (the “Payment Date”), Executive shall receive a
prorated annual cash bonus equal to (A) the Average Annual Cash Bonus (as
defined below) multiplied by (B) a fraction, the numerator of which is the
number of days in the fiscal year in which Executive’s employment terminates
through the Termination Date (and the number of days in the prior fiscal year,
in the event that Executive’s annual cash bonus for such year had not been
determined as of the Termination Date) and the denominator of which is 365.  The
Average Annual Cash Bonus shall mean (i) if the termination occurs prior to the
date on

 

8

--------------------------------------------------------------------------------


 

which Executive’s annual cash bonus for 2011 is determined, $500,000; (ii) if
the termination occurs on or after the date on which Executive’s annual cash
bonus for 2011 is determined but prior to the date on which Executive’s annual
cash bonus for 2012 is determined, then the annual cash bonus (including any
portion of the annual cash bonus paid in the form of shares of Common Stock,
stock units or other equity awards, as determined at the time of grant by the
Compensation Committee of the Board, in its sole discretion, and reflected in
the minutes or consents of the Compensation Committee of the Board relating to
the approval of such equity awards, but excluding any annual or other equity
awards made other than as payment of a cash bonus and excluding Executive’s
Sign-on Bonus) (the “Total Annual Cash Bonus”) earned by Executive for 2011 (but
not less than $500,000); and (iii) in all other cases, the average of the Total
Annual Cash Bonuses earned by Executive in respect of the two most recently
completed fiscal years for which the amount of the annual cash bonus has been
determined.

 

(ii)           Executive shall receive as severance pay, in a single payment on
the Payment Date, an amount in cash equal to the sum of (A) the Executive’s
average annual Base Salary in effect during the twenty-four (24) months
immediately prior to the Termination Date (or, if shorter, the full period of
time during which Executive has been employed by the Employer) (the “Average
Annual Base Salary”), and (B) the Average Annual Cash Bonus.

 

(iii)          Executive shall continue to receive all benefits described in
Section 3(i) existing on the Termination Date for a period of twelve (12) months
after the Termination Date, subject to the terms and conditions upon which such
benefits may be offered to continuing senior executives from time to time.  For
purposes of the application of such benefits, Executive shall be treated as if
he had remained in the employ of the Employer with a Base Salary at the rate in
effect on the date of termination.  Notwithstanding the foregoing, (A) nothing
in this Section 7(a)(iii) shall restrict the ability of the Employer to amend or
terminate the plans and programs governing the benefits described in
Section 3(i) from time to time in its sole discretion so long as it does so for
all senior executives of the Employer, and (B) the Employer shall in no event be
required to provide any benefits otherwise required by this
Section 7(a)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements):

 

(iv)          Any unvested shares of restricted stock, restricted stock units or
other equity-based awards (i.e., shares, units or other awards then still
subject to restrictions under the applicable award agreement) granted to
Executive by the Employer shall not be forfeited on the Termination Date and
shall become vested (i.e., free from such restrictions), and any unexercisable
or unvested stock options granted to Executive by the Employer shall not be
forfeited on the Termination Date and shall become vested and exercisable, on
the Release Effectiveness Date.  Any unexercised stock options granted to
Executive by the Employer shall remain exercisable until the second January 1 to
follow the Termination Date or, if earlier, the expiration of the initial
applicable term stated at the time of the grant.  For avoidance of doubt, the
provisions of this Section 7(a)(iv) shall not apply to grants made under the
2010 Outperformance Plan, which shall be governed by its terms as in effect from
time to time.

 

(v)           In the event such termination occurs in connection with or within
eighteen (18) months after a Change-in-Control then, in addition to the payments
and

 

9

--------------------------------------------------------------------------------


 

benefits set forth above (or, as specifically cited below, in lieu of such
payments and benefits): (A) in lieu of the severance payment set forth in
Section 7(a)(ii), Executive shall receive as severance pay, in a single payment
on the Release Effectiveness Date, an amount in cash equal to two (2.0) times
the sum of (I) the Average Annual Base Salary and (II) the Average Annual Cash
Bonus; (B) the continuation of benefits provided for in the first sentence of
Section 7(a)(iii) above shall be extended from twelve (12) months to twenty-four
(24) months, but shall otherwise be subject to the terms of Section 7(a)(iii);
and (C) neither Executive nor the Employer shall be required to execute the
Release Agreement and all references throughout to the Release Effectiveness
Date shall refer to the Termination Date.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(b)           Termination By the Employer For Cause or By Executive Without Good
Reason.  If, during the Employment Period, (i) Executive is terminated by the
Employer for Cause pursuant to Section 6(a)(iii) above, or (ii) Executive
voluntarily terminates his employment hereunder without Good Reason pursuant to
Section 6(b)(iii) above, then the Employment Period shall terminate as of the
Termination Date and Executive shall be entitled to receive his earned and
accrued but unpaid Base Salary on the Termination Date, but, for avoidance of
doubt, shall not be entitled to any annual cash bonus for the year in which the
termination occurs, severance payment, continuation of benefits or acceleration
of vesting or extension of exercise period of any equity awards, except as
otherwise provided in the documentation applicable to such equity awards.  Other
than as may be provided under Section 4 or as expressly provided in this
Section 7(b) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(c)           Termination by Reason of Death.     If Executive’s employment
terminates due to his death during the Employment Period, Executive’s estate (or
a beneficiary designated by Executive in writing prior to his death) shall be
entitled to the following payments and benefits:

 

(i)            On the Termination Date, Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall receive an amount
equal to any earned and accrued but unpaid Base Salary and a prorated annual
cash bonus (equal to the Average Annual Cash Bonus multiplied by a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the date of Executive’s death (and the number of
days in the prior fiscal year, in the event that Executive’s annual cash bonus
for such year had not been determined as of the date of Executive’s death) and
the denominator of which is 365).

 

(ii)           Executive’s estate (or a beneficiary designated by Executive in
writing prior to his death) shall be credited with twelve (12) months service
after termination under any provisions governing restricted stock, restricted
stock units, options or other equity-based awards granted to Executive by the
Employer relating to the vesting or initial exercisability thereof, and, if such
twelve (12) months of credit would fall within a vesting period, a pro rata
portion of the unvested shares of restricted stock, restricted stock units or
other equity-based awards granted to Executive by the Employer that otherwise
would have become vested upon the conclusion of such vesting period (assuming,
if applicable, the attainment of any required performance goals) shall become
vested on the date of Executive’s termination due to his death, and a pro rata
portion of

 

10

--------------------------------------------------------------------------------


 

the unexercisable stock options granted to Executive by the Employer that
otherwise would have become exercisable upon the conclusion of such vesting
period (assuming, if applicable, the attainment of any required performance
goals) shall become exercisable on the date of Executive’s termination due to
such death; provided that any unvested or unexercisable restricted stock,
restricted stock units, options or other equity-based awards that were granted
as payment of a cash bonus, as determined at the time of grant by the
Compensation Committee of the Board, in its sole discretion, and reflected in
the minutes or consents of the Compensation Committee of the Board relating to
the approval of such equity awards, shall become fully vested and exercisable on
the date of Executive’s death.  For avoidance of doubt, the provisions of this
Section 7(c)(ii) shall not apply to (1) grants made under the 2010
Outperformance Plan, which shall be governed by their terms as in effect from
time to time and (2) option grants made under the SL Green Realty Corp. Second
Amended and Restated 2005 Stock Option and Incentive Plan, as amended from time
to time (the “2005 Plan”), which options shall become fully vested and
exercisable on the date of Executive’s termination due to such death in
accordance with their terms as currently in effect.  Furthermore, upon such
death, any vested unexercised stock options granted to Executive by the Employer
shall remain vested and exercisable until the earlier of (A) the date on which
the term of such stock options otherwise would have expired, or (B) the second
January 1 after the date of Executive’s termination due to his death.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(d)           Termination by Reason of Disability.  In the event that
Executive’s employment terminates during the Employment Period due to his
disability as defined in Section 6(a)(ii) above, Executive shall be entitled to
receive his earned and accrued but unpaid Base Salary on the Termination Date
and Executive shall be entitled to the following payments and benefits in lieu
of any further compensation for periods subsequent to the Termination Date,
subject to (1) Executive’s execution of the Release Agreement, which Release
Agreement the Employer shall execute within five (5) business days after such
execution by Executive, and (2) the effectiveness and irrevocability of the
Release Agreement with respect to Executive within thirty (30) days after the
Termination Date:

 

(i)            On the Payment Date, Executive shall receive a prorated annual
cash bonus equal to the Average Annual Cash Bonus multiplied by a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the Termination Date (and the number of days in
the prior fiscal year, in the event that Executive’s annual cash bonus for such
year had not been determined as of the Termination Date) and the denominator of
which is 365.

 

(ii)           Executive shall receive as severance pay, in a single payment on
the Payment Date, an amount in cash equal to the sum of (A) the Average Annual
Base Salary and (B) the Average Annual Cash Bonus.

 

(iii)          Executive shall continue to receive all benefits described in
Section 3(i) existing on the Termination Date for a period of thirty-six (36)
months after the Termination Date, subject to the terms and conditions upon
which such benefits may be offered to continuing senior executives from time to
time.  For purposes of the application of such benefits, Executive shall be
treated as if he had remained in the

 

11

--------------------------------------------------------------------------------


 

employ of the Employer with a Base Salary at the rate in effect on the date of
termination.  Notwithstanding the foregoing, (A) nothing in this
Section 7(d)(iii) shall restrict the ability of the Employer to amend or
terminate the plans and programs governing the benefits described in
Section 3(i) from time to time in its sole discretion so long as it does so for
all senior executives of the Employer, and (B) the Employer shall in no event be
required to provide any benefits otherwise required by this
Section 7(d)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)          Executive shall be credited with twelve (12) months of service
after termination under any provisions governing restricted stock, restricted
stock units, options or other equity-based awards granted to Executive by the
Employer relating to the vesting or initial exercisability thereof and, if such
twelve (12) months of credit would fall within a vesting period, a pro rata
portion of the unvested shares of restricted stock, restricted stock units or
other equity-based awards granted to Executive by the Employer that otherwise
would have become vested upon the conclusion of such vesting period (assuming,
if applicable, the attainment of any required performance goals) shall become
vested on the Release Effectiveness Date, and a pro rata portion of the unvested
or unexercisable stock options granted to Executive by the Employer that
otherwise would have become vested or exercisable upon the conclusion of such
vesting period (assuming, if applicable, the attainment of any required
performance goals) shall become vested and exercisable on the Release
Effectiveness Date; provided that any unvested or unexercisable restricted
stock, restricted stock units, options or other equity-based awards that were
granted as payment of a cash bonus, as determined at the time of grant by the
Compensation Committee of the Board, in its sole discretion, and reflected in
the minutes or consents of the Compensation Committee of the Board relating to
the approval of such equity awards shall become fully vested and exercisable on
the Release Effectiveness Date.  Any vested unexercised stock options granted to
Executive by the Employer shall remain vested and exercisable until the earlier
of (A) the date on which the term of such stock options otherwise would have
expired, or (B) the second January 1 after the Termination Date.  For avoidance
of doubt, the provisions of this Section 7(d)(iv) shall not apply to (1) grants
made under the 2010 Outperformance Plan, which shall be governed by its terms as
in effect from time to time and (2) option grants made under the 2005 Plan,
which options shall become fully vested and exercisable on the date of
Executive’s termination due to such disability in accordance with their terms as
currently in effect.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(e)           Notwithstanding any of the foregoing provisions to the contrary
and without regard to any release requirement, Executive (or his estate, as
applicable) shall be entitled to (i) receive payment for any already accrued but
unused vacation days and any unreimbursed expenses already incurred on behalf of
the Employer (to the extent consistent with the Employer’s expense reimbursement
policies absent a termination), (ii) retain any already vested stock options or
any other already vested equity-based compensation (subject, in each case, to
the terms of the underlying option or equity award agreement and plan
(including, without limitation, any provision of an option providing for its
expiration upon or within a certain number of days following termination)), and
(iii) retain any vested rights in any 401(k) plans in which he

 

12

--------------------------------------------------------------------------------


 

participated during his employment, in the case of each of (i)-(iii) above, as
of the Termination Date.  Nothing in this Section 7 shall be construed to limit
any rights Executive may have to elect to continue his health coverage pursuant
to 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”).

 

8.             Confidentiality; Prohibited Activities.  Executive and the
Employer recognize that due to the nature of his employment and relationship
with the Employer, Executive has access to and develops confidential business
information, proprietary information, and trade secrets relating to the business
and operations of the Employer.  Executive acknowledges that (i) such
information is valuable to the business of the Employer, (ii) disclosure to, or
use for the benefit of, any person or entity other than the Employer, would
cause irreparable damage to the Employer, (iii) the principal businesses of the
Employer are the acquisition, development, management, leasing or financing of
any office real estate property, including without limitation the origination of
first-mortgage and mezzanine debt or preferred equity financing for real estate
projects throughout the United States (collectively, the “Business”), (iv) the
Employer is one of the limited number of persons who have developed a business
such as the Business, and (v) the Business is national in scope.  Executive
further acknowledges that his duties for the Employer include the duty to
develop and maintain client, customer, employee, and other business
relationships on behalf of the Employer; and that access to and development of
those close business relationships for the Employer render his services special,
unique and extraordinary.  In recognition that the goodwill and business
relationships described herein are valuable to the Employer, and that loss of or
damage to those relationships would destroy or diminish the value of the
Employer, and in consideration of the compensation (including severance)
arrangements hereunder, and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged by Executive, Executive agrees
as follows:

 

(a)           Confidentiality.  During the term of this Agreement (including any
renewals), and at all times thereafter, Executive shall maintain the
confidentiality of all confidential or proprietary information of the Employer
(“Confidential Information”), and, except in furtherance of the business of the
Employer or as specifically required by law or by court order, he shall not
directly or indirectly disclose any such information to any person or entity;
nor shall he use Confidential Information for any purpose except for the benefit
of the Employer.  For purposes of this Agreement, “Confidential Information”
includes, without limitation:  client or customer lists, identities, contacts,
business and financial information (excluding those of Executive prior to
employment with Employer); investment strategies; pricing information or
policies, fees or commission arrangements of the Employer; marketing plans,
projections, presentations or strategies of the Employer; financial and budget
information of the Employer; new personnel acquisition plans; and all other
business related information which has not been publicly disclosed by the
Employer.  This restriction shall apply regardless of whether such Confidential
Information is in written, graphic, recorded, photographic, data or any
machine-readable form or is orally conveyed to, or memorized by, Executive.  For
the avoidance of doubt, Section 8(a) shall not interfere with Executive’s rights
to retain copies of any documents or data relating to Executive’s compensation
and benefits (including, without limitation, copies of this Employment
Agreement, and side letters and any documents relating to any of Executive’s
equity-based award rights or other compensation and benefits) and/or discuss
same with Executive’s advisors or immediate family (in each case, on a
confidential basis).

 

(b)           Prohibited Activities.  Because Executive’s services to the
Employer are essential and because Executive has access to the Employer’s
Confidential Information, Executive covenants and agrees that, so long as the
Employer has not materially breached its obligations to Executive under this
Agreement (or, in the event such breach has occurred, the Employer has cured
such breach or such breach only occurred following a material breach by
Executive of his obligations under this Agreement):

 

13

--------------------------------------------------------------------------------


 

(i)            during the Employment Period, and for the six month period
following the termination of Executive by either party for any reason, Executive
will not, anywhere in the United States, without the prior written consent of
the Board which shall include the unanimous consent of the Directors other than
any other officer of the Employer, directly or indirectly (individually, or
through or on behalf of another entity as owner, partner, agent, employee,
consultant, or in any other capacity), engage, participate or assist, as an
owner, partner, employee, consultant, director, officer, trustee or agent, in
any element of the Business, subject, however, to Section 8(c) below; provided,
however, that, if the Employment Period terminates upon or after the scheduled
expiration of the term of this Agreement (including any renewals or extensions)
without any early termination under Section 6, the restrictions of this
Section 8(b)(i) shall apply for three months (rather than six months) following
the termination of Executive’s employment; and

 

(ii)           during the Employment Period, and during (x) in the case of
clause (A) below, the 24-month period following the termination of Executive by
either party for any reason (including the expiration of the term of the
Agreement) other than a termination in connection with or within eighteen (18)
months after a Change-in-Control that constitutes a termination either by the
Employer without Cause or by Executive with Good Reason, or (y) the one-year
period following such termination in the case of clause (B) below, Executive
will not, without the prior written consent of the Board which shall include the
unanimous consent of the Directors who are not officers of the Employer,
directly or indirectly (individually, or through or on behalf of another entity
as owner, partner, agent, employee, consultant, or in any other capacity),
(A) solicit, encourage, or engage in any activity to induce any employee of the
Employer to terminate employment with the Employer, or to become employed by, or
to enter into a business relationship with, any other person or entity, or
(B) engage in any activity intentionally to interfere with, disrupt or damage
the Business of the Employer, or its relationships with any client, supplier or
other business relationship of the Employer.  For purposes of this subsection,
the term “employee” means any individual who is an employee of or consultant to
the Employer (or any affiliate) during the six-month period prior to Executive’s
last day of employment.

 

(c)           Other Investments/Activities.  Notwithstanding anything contained
herein to the contrary, Executive is not prohibited by this Section 8 from
making investments (i) expressly disclosed to the Employer in writing before the
date hereof; (ii) solely for investment purposes and without participating in
the business in which the investments are made, in any entity that engages,
directly or indirectly, in the acquisition, development, construction,
operation, management, financing or leasing of office real estate properties,
regardless of where they are located, if (x) Executive’s aggregate investment in
each such entity constitutes less than one percent of the equity ownership of
such entity, (y) the investment in the entity is in securities traded on any
national securities exchange, and (z) Executive is not a controlling person of,
or a member of a group which controls, such entity; or (iii) if such investment
is made in (A) assets other than Competing Properties or (B) any entity other
than one that is engaged, directly or indirectly, in the acquisition,
development, construction, operation, management, financing or leasing of
Competing Properties.  For purposes of this Agreement, a “Competing Property”
means an office real estate property:  (i) located outside of New York City,
unless the property (A) is not an appropriate investment opportunity for the
Employer, (B) is not directly competitive with the Businesses of the Employer
and (C) has a fair market value at the time Executive’s investment is made of
less than $25 million, or (ii) located in New York City.

 

14

--------------------------------------------------------------------------------


 

(d)           Employer Property.  Executive acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Employer are the sole property of the
Employer (“Employer Property”).  During his employment, and at all times
thereafter, Executive shall not remove, or cause to be removed, from the
premises of the Employer, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Employer, except as required by law or legal process or in
furtherance of his duties under this Agreement.  When Executive terminates his
employment with the Employer, or upon request of the Employer at any time,
Executive shall promptly deliver to the Employer all originals and copies of
Employer Property in his possession or control and shall not retain any
originals or copies in any form, except that Executive may retain a copy of his
Rolodex or other similar contact list.  For the avoidance of doubt,
Section 8(d) shall not interfere with Executive’s rights to retain copies of any
documents or data relating to Executive’s compensation and benefits (including,
without limitation, copies of this Employment Agreement, and side letters and
any documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss same with Executive’s advisors or
immediate family (in each case, on a confidential basis).

 

(e)           No Disparagement.  For one (1) year following termination of
Executive’s employment for any reason, Executive shall not intentionally
disclose or cause to be disclosed any negative, adverse or derogatory comments
or information about (i) the Employer and its parent, affiliates or
subsidiaries, if any; (ii) any product or service provided by the Employer and
its parent, affiliates or subsidiaries, if any; or (iii) the Employer’s and its
parent’s, affiliates’ or subsidiaries’ prospects for the future.  For one
(1) year following termination of Executive’s employment for any reason, the
Employer shall not disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about Executive.  Nothing in this
Section shall prohibit either the Employer or Executive from testifying
truthfully in any legal or administrative proceeding or otherwise truthfully
responding to any other request for information or testimony that Executive is
legally required to respond to, or making any legally required disclosures,
and/or discussing any of the above with the Company’s legal advisors or
Executive’s legal advisors on a confidential basis.

 

(f)            Remedies.  Executive declares that the foregoing limitations in
Sections 8(a) through 8(e) above are reasonable and necessary for the adequate
protection of the business and the goodwill of the Employer.  If any restriction
contained in this Section 8 shall be deemed to be invalid, illegal or
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determination shall have the right to reduce such
extent, duration, scope, or other provisions hereof to make the restriction
consistent with applicable law, and in its reduced form such restriction shall
then be enforceable in the manner contemplated hereby.  In the event that
Executive breaches any of the promises contained in this Section 8, Executive
acknowledges that the Employer’s remedy at law for damages will be inadequate
and that the Employer will be entitled to specific performance, a temporary
restraining order or preliminary injunction to prevent Executive’s prospective
or continuing breach and to maintain the status quo.  The existence of this
right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive hereby agrees to waive his right to a jury
trial with respect to any action commenced to enforce the terms of this
Agreement.  Executive shall have remedies comparable to those of the Employer as
set forth above in this Section 8(f) if the Employer breaches Section 8(e).

 

15

--------------------------------------------------------------------------------


 

(g)           Transition.  Regardless of the reason for his departure from the
Employer, Executive agrees that at the Employer’s sole costs and expense, for a
period of not more than thirty (30) days after termination of Executive, he
shall take all steps reasonably requested by the Employer to effect a successful
transition of client and customer relationships to the person or persons
designated by the Employer, subject to Executive’s obligations to his new
employer.

 

(h)           Cooperation with Respect to Litigation.  During the Employment
Period and at all times thereafter, Executive agrees to give prompt written
notice to the Employer of any formally asserted claim relating to the Employer
and to cooperate fully, in good faith and to the best of his ability with the
Employer in connection with any and all pending, potential or future claims,
investigations or actions which directly or indirectly relate to any action,
event or activity about which Executive has or is reasonably believed by the
Employer to have direct material knowledge in connection with or as a result of
his employment by the Employer hereunder, provided that Executive is not waiving
any legal rights he may have.  Such cooperation will include all assistance that
the Employer, its counsel or its representatives may reasonably request,
including reviewing documents, meeting with counsel, providing factual
information and material, and appearing or testifying as a witness; provided,
however, that the Employer will reimburse Executive for all reasonable expenses,
including travel, lodging and meals, and reasonable legal fees and expenses
(except to the extent that legal representation is provided by the Employer at
the Employer’s expense) incurred by him in fulfilling his obligations under this
Section 8(h) and, except as may be required by law or by court order, should
Executive then be employed by an entity other than the Employer, such
cooperation will not materially interfere with Executive’s then current
employment or his efforts to obtain new employment.  In addition, for all time
that Executive reasonably expends at the request of the Employer in  cooperating
with the Company pursuant to this Section 8(h) when Executive is no longer
employed by the Employer, the Employer shall compensate Executive at a per diem
rate equal to the sum of (A) Base Salary in Executive’s last fiscal year of
employment during the Employment Period plus (B) Executive’s actual annual cash
bonus for the last full fiscal year of employment during the Employment Period
for which such a bonus was determined, divided by 220; provided that Executive’s
right to such compensation shall not apply to time spent in activities that
could have been compelled pursuant to a subpoena, including testimony and
related attendance at depositions, hearings or trials.

 

(i)            Survival.  The provisions of this Section 8 and any other
provisions relating to the enforcement thereof shall survive termination of
Executive’s employment.

 

9.             Arbitration.  Any controversy or claim arising out of or relating
to this Agreement or the breach of this Agreement (other than a controversy or
claim arising under Section 8, to the extent necessary for the Employer (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 8(f)) that is not resolved by Executive and the Employer
(or its affiliates, where applicable) shall be submitted to arbitration in New
York, New York in accordance with New York law and the procedures of the
American Arbitration Association.  The determination of the arbitrator(s) shall
be conclusive and binding on the Employer (or its affiliates, where applicable)
and Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

 

10.           Conflicting Agreements.  Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which he
is a party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

16

--------------------------------------------------------------------------------


 

11.           Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand and or sent by prepaid telex, cable or other electronic devices or sent,
postage prepaid, by registered or certified mail or telecopy or overnight
courier service and shall be deemed given when so delivered by hand, telexed,
cabled or telecopied, or if mailed, three (3) days after mailing (one
(1) business day in the case of express mail or overnight courier service), as
follows:

 

(a)

if to Executive:

 

 

 

James Mead, at the address shown on the execution page hereof

 

 

 

With a copy to

 

 

 

Brian T. Foley, Esq.

 

Brian Foley & Company, Inc.

 

1 North Broadway

 

White Plains, NY 10601

 

 

(b)

if to the Employer:

 

 

 

SL Green Realty Corp.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attn: General Counsel

 

 

 

With a copy to:

 

 

 

Goodwin Procter LLP

 

Exchange Place

 

Boston, Massachusetts 02109

 

Attention: Daniel P. Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.           Amendments.  No amendment, modification or waiver in respect of
this Agreement shall be effective unless it shall be in writing and signed by
the party against whom such amendment, modification or waiver is sought.

 

13.           Severability.  If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstances shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion hereof) or the application of such provision to any other persons or
circumstances.

 

14.           Withholding.  The Employer shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 

15.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into

 

17

--------------------------------------------------------------------------------


 

which the Employer may be merged or which may succeed to its assets or business,
provided, however, that the obligations of Executive are personal and shall not
be assigned by him.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, assigns, heirs, distributees, devisees and legatees.

 

16.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such  counterparts have been signed by
each of the parties and  delivered to the other party.

 

17.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within  such State, without regard to the
conflicts of law principles of such State.

 

18.           Choice of Venue.  Subject to the provisions of Section 9,
Executive agrees to submit to the jurisdiction of the United States District
Court for the Southern District of New York or the Supreme Court of the State of
New York, New York County, for the purpose of any action to enforce any of the
terms of this Agreement.

 

19.           Parachutes.

 

(a)   Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) (whether or not under an existing plan, arrangement or
other agreement) (each such parachute payment, a “Parachute Payment”), and would
result in the imposition on Executive of an excise tax under Section 4999 of the
Code or any successor thereto, then the following provisions shall apply:

 

(i)            If the Parachute Payment, reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes payable by Executive on the amount of the Parachute Payment which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, Executive shall be entitled to the full benefits payable under this
Agreement.

 

(ii)           If the Threshold Amount is less than (x) the Parachute Payment,
but greater than (y) the Parachute Payment reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes on the amount of the Parachute Payment which are in excess of the
Threshold Amount, then the Parachute Payment shall be reduced (but not below
zero) to the extent necessary so that the sum of all Parachute Payments shall
not exceed the Threshold Amount.  In such event, the Parachute Payment shall be
reduced in the following order:  (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits. 
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 

18

--------------------------------------------------------------------------------


 

(b)   For the purposes of this Section 19, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

 

(c)   The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the accounting firm shall be binding upon the Employer and the
Executive.

 

20.           Section 409A.

 

(a)   Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, the Employer determines that Executive is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit that Executive becomes entitled to under this Agreement on
account of Executive’s separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.  Any payments
delayed pursuant to this Section 20(a) shall bear interest during the period of
such delay at the simple rate of 5% per annum.

 

(b)   The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)   To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

19

--------------------------------------------------------------------------------


 

(d)   The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.           Entire Agreement.  This Agreement (including, without limit, any
attached exhibits thereto and any equity and award agreements referred to herein
or therein) contains the entire agreement and understanding between the parties
hereto with  respect to the subject matter hereof and supersedes all prior 
agreements and understandings relating to such subject matter.  The parties
hereto shall not be liable or bound to any other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein.

 

22.           Section Headings.  Section headings used in this Agreement are
included for convenience of reference only and will not affect the meaning of
any provision of this Agreement.

 

23.           Board Approval.  The Employer represents that the Board (or the
Compensation Committee thereof) has approved the economic terms of this
Agreement.

 

[Remainder of page intentionally left blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Employment and Noncompetition Agreement is entered into
as of the date and year first written above.

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 /s/ Marc Holliday

 

 

Name:

Marc Holliday

 

 

Title:

Chief Executive Officer

 

EXECUTIVE:

 

 /s/ James Mead

 

Name: James Mead

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK

 

Restricted Stock (Time-Based Vesting)

 

1.  Plan:  SL Green Realty Corp. Second Amended and Restated 2005 Stock Option
and Incentive Plan (the “Plan”)

 

2.  Grant Date: Signing date of this Agreement

 

3.  Total Number of Shares:  15,000

 

4.  Dividends will be paid on all 15,000 shares whether vested or not.

 

5.  Vesting:  Subject to acceleration as set forth in the Agreement, the shares
of restricted stock shall vest, if and as employment continues, at the times
(each, a “Vesting Date”) and in the amounts set forth below:

 

Vesting Date

 

Number of Shares

 

December 31, 2011

 

5,000

 

December 31, 2012

 

5,000

 

December 31, 2013

 

5,000

 

 

Restricted Stock Units (Performance-Based Vesting)

 

1.  Plan:  The Plan

 

2.  Grant Date: Signing date of this Agreement

 

3.  Total Number of Units:  7,500

 

4.  Dividend equivalents shall be credited on each restricted stock unit at the
dividend payment date as though each restricted stock unit was, as of the
applicable record date for such dividend, an outstanding share of Common Stock. 
Dividend equivalents so credited will be paid in cash if and when the underlying
Units become vested.

 

5.  Form of Payment of Units:  Shares of Common Stock

 

6.  Vesting:  Subject to acceleration as set forth in the Agreement, the
restricted stock units shall vest (subject to clauses (i) and (ii) below), if
and as employment continues, at the times (each, a “Vesting Date”) and in the
amounts set forth below:

 

Vesting Date

 

Number of Shares

 

December 31, 2011

 

2,500

 

December 31, 2012

 

2,500

 

December 31, 2013

 

2,500

 

 

The performance criteria applicable to the restricted stock units subject to
this Paragraph 5 are as follows:

 

(i)                                     Such restricted stock units shall vest
in the applicable year if the Employer achieves either (A) a 7% per year
increase in funds from operations on a per-share of Common Stock of the Employer
basis or (B) a 7% per year stock price appreciation on each share of Common
Stock outstanding during the entire period, in each case, during the fiscal year
ending on the applicable Vesting Date.

 

A-1

--------------------------------------------------------------------------------


 

(ii)                                  If, with respect to the number of
restricted stock units noted after each Vesting Date, the performance criteria
set forth in paragraph (i) above are not achieved in the fiscal year immediately
preceding the applicable Vesting Date, but are achieved on a cumulative basis
beginning with 2011, and, in each case, ending with the fiscal year ending on
the applicable Vesting Date, then, if and as employment continues through such
subsequent Vesting Date, the performance criteria will be met for such
restricted stock units as of such subsequent Vesting Date.  Any units subject to
this Paragraph 5 that have not vested as of the last Vesting Date shall be
forfeited.

 

Notwithstanding the foregoing, if the performance criteria set forth in
paragraph (i) above for a particular year (or on a cumulative basis as set forth
in paragraph (ii) above) are not met, but the Employer’s percentage stock price
appreciation or increase in funds from operations on a per-share of Common Stock
of the Employer basis is in the top one-third of its peer group companies (as to
be determined for such year by the committee administering the Plan, in its sole
discretion) for such year (or years on a cumulative basis beginning with 2011),
then the performance criteria shall be deemed to have been met for such year.

 

A-2

--------------------------------------------------------------------------------